FDP SERIES, INC. FDP BlackRock MFS Research International Fund (the “Fund”) Supplement dated April 29, 2016 to the Prospectus dated January 30, 2016 Effective immediately, Jose Luis Garcia, Victoria Higley and Thomas Melendez are the portfolio managers of the Fund. The subsection in the Prospectus entitled “Fund Overview — Key Facts About FDP BlackRock MFS Research International Fund — Portfolio Managers” is deleted in its entirety and replaced with the following: Portfolio Managers Name Portfolio Manager of the Fund Since Title Jose Luis Garcia 2005 Investment Officer of Massachusetts Financial Services Company Victoria Higley 2016 Investment Officer of Massachusetts Financial Services Company Thomas Melendez 2005 Investment Officer of Massachusetts Financial Services Company The subsection in the Prospectus entitled “Details About the Funds — How Each Fund Invests — About the Portfolio Management of the MFS Fund” is deleted in its entirety and replaced with the following: ABOUT THE PORTFOLIO MANAGEMENT OF THE MFS FUND The MFS Fund is managed by a team of investment professionals who participate in the Fund’s equity research process. Jose Luis Garcia, Victoria Higley and Thomas Melendez are the portfolio managers and are jointly and primarily responsible for the day-to-day management of the Fund. Please see “Management of the Funds — Portfolio Manager Information” for additional information about the portfolio management team. The second paragraph and accompanying table in the subsection of the Prospectus entitled “Management of the Funds — Portfolio Manager Information” are deleted in their entirety and replaced with the following: The MFS Fund is managed by a team of investment professionals. Jose Luis Garcia, Victoria Higley and Thomas Melendez are the portfolio managers and are jointly and primarily responsible for the day-to-day management of the Fund. Portfolio Manager Primary Role Since Title and Recent Biography Jose Luis Garcia General oversight of a team of investment professionals. 2005 Investment Officer of Massachusetts Financial Services Company (“MFS”); Employed in the investment area of MFS since 2002. Victoria Higley General oversight of a team of investment professionals. 2016 Investment Officer of MFS; Employed in the investment area of MFS since 2011; United Kingdom Institutional Client Director of Fidelity International from 2009 to 2011. Thomas Melendez General oversight of a team of investment professionals. 2005 Investment Officer of MFS; Employed in the investment area of MFS since 2002. Shareholders should retain this Supplement for future reference. PRO-FDPS-0416SUP
